ACCEPTED
                                                                                                                                               03-14-00326-CV
                                                                                                                                                      3655061
                                                                                                                                     THIRD COURT OF APPEALS
                                                                                                                                                AUSTIN, TEXAS
                                                                                                                                           1/5/2015 4:18:00 PM
                                                                                                                                             JEFFREY D. KYLE
                                                                                                                                                        CLERK
                                            CAUSE NO. 03-14-00326-CV

                                                                                                      FILED IN
                                                                                               3rd COURT OF APPEALS
BOARD OF REGENTS, TEXAS                                                    §          IN THE COURT   OF APPEALS
                                                                                                   AUSTIN,  TEXAS
STATE UNIVERSITY and                                                       §                   1/5/2015 4:18:00 PM
TEXAS STATE UNIVERSITY -                                                   §                     JEFFREY D. KYLE
SAN MARCOS,                                                                §                           Clerk
    Appellants,                                                            §
                                                                           §
V.                                                                         §          THIRD DISTRICT OF TEXAS
                                                                           §
STEPHANIE PAIGE STEINBACH                                                  §
    Appellee.                                                              §                         AUSTIN DIVISION



                    UNOPPOSED SECOND MOTION FOR EXTENSION
                     OF TIME TO FILE APPELLANT’S REPLY BRIEF

TO THE HONORABLE COURT OF APPEALS:

          COMES NOW Appellants Board of Regents, Texas State University and

Texas State University–San Marcos, by and through the undersigned Assistant

Attorney General, and files this its Unopposed First Motion for Extension of Time

to File Appellant’s Reply Brief; and would show the Court as follows:

1.        Appellants are Board of Regents, Texas State University and Texas State

University–San Marcos. Appellee is Stephanie Paige Steinbach.

2.        Appellants’ reply brief is currently due on January 9, 2015.




Cause No. 10-0281; Stephanie Steinbach vs. Board of Regents, Texas State University System and Texas State University - San Marcos
Unopposed Second Motion for Extension of Time to File Appellant’s Reply Brief                                                  Page No. 1
3.        This Unopposed Second Motion to Extend Time is filed before the deadline

to file the reply brief. See Tex. R. App. P. 38.6(d).

4.        Appellants have contacted attorney for Appellee, and he is unopposed to

this Motion.

5.        Pursuant to Rules 10.5(b) and 38.6(d) of the Texas Rule of Appellate

Procedure, Appellants move this Court for a 30 day extension of time to file

Appellants’ brief, extending the deadline to February 9, 2015.

6.        Appellants seek an extension of time to file their brief because counsel for

Appellants is leaving the Office of Attorney General effective January 9, 2015. In

addition, Appellants’ counsel was out of state over the holidays and was also out of

the office several days in December 2014 for medical reasons.

                                                             PRAYER

          For these reasons, Appellants ask the Court to grant an extension of time to

file their reply brief, thereby extending the deadline to February 9, 2015.

                                                                Respectfully submitted,
                                                                KEN PAXTON
                                                                Attorney General of Texas

                                                                CHARLES E. ROY
                                                                First Assistant Attorney General
                                                                DAVID C. MATTAX
                                                                Deputy Attorney General for Defense Litigation

Cause No. 10-0281; Stephanie Steinbach vs. Board of Regents, Texas State University System and Texas State University - San Marcos
Unopposed Second Motion for Extension of Time to File Appellant’s Reply Brief                                                  Page No. 2
                                                                KARA L. KENNEDY
                                                                Chief, Tort Litigation Division


                                                                /s/   Kamilla L. Stokes
                                                                KAMILLA L. STOKES
                                                                Assistant Attorney General
                                                                State Bar No. 00792259
                                                                P.O. Box 12548, Capitol Station
                                                                Austin, Texas 78711-2548
                                                                (512) 463-2197
                                                                Fax (512) 457-4436
                                                                Kamilla.stokes@texasattorneygeneral.gov

                                       CERTIFICATE OF CONFERENCE

     I hereby certify that on the 5th day of January, 2015, I contacted Mark
Cusack, attorney for Appellee, and he is unopposed to this Second Motion for
Extension of Time to File Appellant’s Reply Brief.

                                                                /s/   Kamilla L. Stokes
                                                                KAMILLA L. STOKES
                                                                Assistant Attorney General


                                            CERTIFICATE OF SERVICE

       I do hereby certify compliance with Tex. R. Civ. P. 21. A true and correct
copy of the foregoing instrument has been served on all counsel, by electronic
transmission to the electronic mail address on file with the electronic filing manager
Rule 21a(1). If a party has not designated an electronic mail address with the
electronic filing manager, the party was served a true and correct copy of the
foregoing instrument in person, by mail, by commercial delivery service by fax or
by email, or by such other manner as the Court in its discretion may direct. Rule
21a(2). Service was made on all parties as provided on January 5, 2015.




Cause No. 10-0281; Stephanie Steinbach vs. Board of Regents, Texas State University System and Texas State University - San Marcos
Unopposed Second Motion for Extension of Time to File Appellant’s Reply Brief                                                  Page No. 3
Via Electronic Service & E-Mail
Mr. Mark Cusack
242 North Guadalupe Street
San Marcos, Texas 78666
cusacklaw@centurytel.net


                                                                /s/   Kamilla L. Stokes
                                                                KAMILLA L. STOKES
                                                                Assistant Attorney General




Cause No. 10-0281; Stephanie Steinbach vs. Board of Regents, Texas State University System and Texas State University - San Marcos
Unopposed Second Motion for Extension of Time to File Appellant’s Reply Brief                                                  Page No. 4